              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00141-MR
              BANKRUPTCY CASE NO. 1:18-bk-40079


IN RE:                           )
                                 )
BERNICE ELOISE COLE,             )
                                 )
                   Debtor,       )
________________________________ )                     ORDER
                                 )
BERNICE ELOISE COLE,             )
                                 )
                   Appellant,    )
                                 )
         vs.                     )
                                 )
JOHN W. BALLARD, KEMPER L.       )
COLBERT, and FREDERICK L.        )
HENDERSON, JR.,                  )
                                 )
                   Appellees.    )
________________________________ )

      THIS MATTER is before the Court on the Notice of Appeal of Bernice

Eloise Cole [Doc. 1].

I.    PROCEDURAL BACKGROUND

      On February 26, 2018, Bernice E. Cole (the “Appellant”) filed a

voluntary Chapter 7 petition. [Doc. 11-1 at 20]. In that petition, the Appellant

filed Bankruptcy Schedules that detailed her assets and liabilities and stated
that she was insolvent because her liabilities exceed her assets. [Id. at 71,

154].

        Frederick L. Henderson, Jr. (the “Trustee”) was appointed as the

Chapter 7 trustee. [Id. at 262]. On December 12, 2018, the Trustee filed a

Motion for Authorization and Confirmation of Private Sale of Interests in Real

Property and Limited Liability Company Free and Clear of Liens, Interests,

Claims, and Encumbrances (the “Sale Motion”). [Id. at 171-84]. In the Sale

Motion, the Trustee requested the Bankruptcy Court’s authorization to sell

several parcels of real property and the 100% interest in a single-member

limited liability company from the Appellant’s bankruptcy estate to John W.

Ballard, III (“Ballard”). [Id. at 196-98]. Specifically, the Trustee asked the

Bankruptcy Court to approve the sale of the Property, authorize the Trustee

to conduct a private sale of the Property and make disbursements on the

terms set for in the Sale Motion, and to make a finding that Ballard or his

assigns is a “good faith purchaser” pursuant to 11 U.S.C. § 363(m). [Id. at

200].

        On December 31, 2018, the Appellant filed a Motion to Dismiss the

Bankruptcy Case (the “Dismissal Motion”) [Id. at 185-91] and a Response

and Request for Hearing to the Sale Motion [Id. at 192-95]. On March 28,




                                      2
2019, Ballard filed a Response to the Dismissal Motion [Id. at 253-54], and

a Reply to the Appellant’s Response to the Sale Motion [Id. at 255-60].

      On March 29, 2019, the Bankruptcy Court held a hearing on the Sale

Motion, the Dismissal Motion, and other pending matters. On April 15, 2019,

the Bankruptcy Court entered an Order granting the Sale Motion, denying

the Dismissal Motion, and denying the Withdrawal Motion. [Doc. 1 at 8-14]

(the “Bankruptcy Court Order”). Specifically, the Bankruptcy Court approved

and confirmed the private sale of the Property, authorized the Trustee to sell

the Property at private sale to Ballard, and found that Ballard or his assigns

were a “good faith purchaser” pursuant to 11 U.S.C. § 363(m). [Doc. 11-1 at

262-65].

      The Appellant did not seek or obtain a stay of the Bankruptcy Court’s

Order pending appeal. On July 14, 2019, the Trustee filed a Report of Sale

in which he stated that, pursuant to the Bankruptcy Court’s Order, he had

completed the sale of the property to Ballard as described in that Order. [Id.

at 282-307].

II.   STANDARD OF REVIEW

      This Court has jurisdiction over “final judgments, orders, and decrees”

of the bankruptcy court. 28 U.S.C. § 158(a). Courts in this circuit apply two

standards of review for bankruptcy appeals: “The Bankruptcy Court’s

                                      3
conclusions of law are reviewed de novo and its findings of fact are reviewed

for clear error.” Campbell v. Hanover Ins. Co., 457 B.R. 452, 456 (W.D.N.C.

2011) (Mullen, J). “Typically, mixed questions of law and fact are also

reviewed de novo.” Suntrust Bank v. Den-Mark Const., Inc., 406 B.R. 683,

686 (E.D.N.C. 2009); see In re Litton, 330 F.3d 636, 642 (4th Cir. 2003).

When a bankruptcy appellant proceeds pro se, her filings are entitled to

liberal construction. In re Jenkins, 784 F.3d 230, 235 n.3 (4th Cir. 2015).

III.   DISCUSSION

       A.   Standing

       Standing to appeal an order from a bankruptcy court requires the

appellant to “be a ‘person aggrieved’—one who has been ‘directly and

adversely affected peculiarly’—by the bankruptcy order.”          Pavlock v.

Sheehan, No. 1:16CV39, 2016 WL 3960505, at *4 (N.D.W. Va. June 20,

2016), report and recommendation adopted, No. 1:16CV39, 2016 WL

3963027 (N.D.W. Va. July 21, 2016) (quoting In re Urban Broadcasting

Corp., 401 F.3d 236, 244 (4th Cir. 2005) (citation omitted)). “Chapter 7

debtors rarely have such a pecuniary interest because no matter how the

estate's assets are disbursed by the trustee, no assets will revert to the

debtor.” Id. (quoting In re Cult Awareness Network, Inc., 151 F.3d 605, 607–

08 (7th Cir. 1998)). Typically, Chapter 7 debtors will only have standing to

                                      4
contest claims in a surplus case, where they may receive some assets after

the sale. See Willemain v. Kivitz, 764 F.2d 1019, 1022 (4th Cir. 1985).

      The Appellant is a Chapter 7 debtor who is insolvent because her

liabilities exceed her assets. [Doc. 11-1 at 20]. As such, this is not a surplus

case because the Appellant would not receive any assets following the sale

of her estate. [Id. at 71, 154]. Accordingly, the Appellant has no pecuniary

interest in the Bankruptcy Court's Order approving the sale of her assets.

Because the Appellant has no pecuniary interest in the Bankruptcy Court's

Order, she lacks standing to appeal that Order and her appeal must be

dismissed.

      B.     Mootness

      Even if the Appellant had standing to bring her claims, her appeal

would still have to be dismissed as moot because the Appellant failed to

obtain a stay of the Bankruptcy Court’s Order and the property in question

has already been sold to a good faith purchaser.

      “The Fourth Circuit has found on several occasions that the failure to

obtain a stay of an approved sale can moot a bankruptcy appeal.” Pittman

v. Johnson, No. 3:15-CV-00260-GCM, 2015 WL 7738392, at *3 (W.D.N.C.

Dec. 1, 2015) (Mullen, J.) (citing Willemain, 764 F.2d at 1023; Matter of Nat'l

Homeowners Sales Serv. Corp., 554 F.2d 636, 637 (4th Cir. 1977). Under

                                       5
11 U.S.C. § 363(m), a debtor’s failure to obtain a stay of the Bankruptcy

Court’s order can moot an appeal when the “property was sold to a good

faith purchaser . . . who acted in good faith, gave value, and had no

knowledge of any adverse claims.” Willemain, 764 F.2d at 1021. The Fourth

Circuit has set out a four-factor test for determining whether a bankruptcy

appeal is moot:

               (1) whether the appellant sought and obtained a
              stay; (2) whether the . . . equitable relief ordered has
              been substantially consummated; (3) the extent to
              which the relief requested on appeal would affect the
              success of the . . . equitable relief granted; and (4)
              the extent to which the relief requested on appeal
              would affect the interests of third parties.

Mac Panel Co. v. Va. Panel Corp., 283 F.3d 622, 625 (4th Cir. 2002); In re

U.S. Airways Grp., Inc., 369 F.3d 806, 809 (4th Cir. 2004).1

       Here, each of the relevant factors weighs in favor of finding that

Appellant’s claims are moot. First, Appellant did not seek a stay of the

Bankruptcy Court’s Order approving the sale. Second, the sale described

and approved by the Bankruptcy Court’s Order has already occurred. Third,

the relief that the Appellant requests would completely reverse the




1 While Mac Panel Co. and In re U.S. Airways involved Chapter 11 bankruptcy
proceedings, the Fourth Circuit has applied the same test in the Chapter 7 bankruptcy
context. See, e.g., In re Shawnee Hills, Inc., 125 F. App’x 466 (4th Cir. 2005) (per curiam)
(unpublished); In re Fraidin, 124 F. App’x 212 (4th Cir. 2005) (per curiam) (unpublished).
                                             6
Bankruptcy Court’s Order by reversing the sale. Finally, if the Appellant were

to receive her requested remedy, the burden would largely fall on Ballard,

who was declared a good faith purchaser under 11 U.S.C. § 363(m) by the

Bankruptcy Court’s Order and who has already taken possession of the

property as described and approved by that Order.

      For all these reasons, the Court finds that the Appellant’s claim is moot.

As such, the Appellant's appeal must be dismissed.2

                                    ORDER

      IT IS, THEREFORE, ORDERED that this appeal is hereby

DISMISSED. The Clerk of Court is respectfully directed to close this case.
                                   Signed: March 9, 2020




2Having found that this appeal must be dismissed because the Appellant lacks standing
and because the appeal is moot, the Court need not address the other arguments raised
by the Appellees.
                                          7
